Citation Nr: 0500275	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002), to 
include whether a rating decision in January 1982, by not 
granting entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disabilities (TDIU), and a rating decision in August 1993, by 
not granting an effective date earlier than March 16, 1993, 
involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to April 
1945.  He died in April 2002.  The appellant is his surviving 
spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 2002 and September 2004 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2004, the Board remanded this case to the RO via 
the Appeals Management Center in Washington, DC, for 
procedural reasons.  The case was returned to the Board in 
December 2004.

For good cause shown, namely the appellant's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

 
FINDINGS OF FACT

1.  The January 1982 rating decision, which denied 
entitlement to TDIU, and the August 1993 rating decision, 
which assigned an effective date of March 16, 1993, for a 
grant of TDIU, were consistent with governing law and 
supported by evidence then of record.

2.  At his death in April 2002, the veteran had been rated 
totally (100 percent) disabled based on individual 
unemployability due to service-connected disabilities from 
March 1993, a period of nine years.

3.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision, which denied 
entitlement to TDIU, and the August 1993 rating decision, 
which assigned an effective date of March 16, 1993, for a 
grant of TDIU, were not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2004).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply when the matter 
on appeal is one limited to statutory interpretation (a 
purely legal question).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  VA's General Counsel has held that there is 
no duty to notify or assist a claimant when there is no legal 
basis for the claim.  See VAOPGCPREC 5-2004 (June 23, 2004).  
With regard to the claim for DIC under 38 U.S.C.A. § 1318, 
"[B]ecause the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable."  See  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Moreover, the appeal of the RO's denial of DIC 
benefits under 38 U.S.C.A. § 1318 in this case is based on 
allegations of CUE in two final rating decisions, and  VCAA 
is not applicable to requests for revision of a final 
decision based on CUE because that matter involves an inquiry 
based upon the evidence of record at the time of the 
decision, not based upon the development of new evidence.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
Dobbins v. Principi, 15 Vet. App. 323, 327 (2001); VAOPGCPREC 
12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty 
to develop" in a CUE case because "there is nothing further 
that could be developed").  Thus, the VCAA is not applicable 
to this case. 

II. Legal Criteria and Analysis

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2003).  
That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.  
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.
 
The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld in NOVA I VA's position 
that the amendments to 3.22 were "interpretative", the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 would be:  (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

In this case, at the time of his death, the veteran was in 
receipt of a total (100 percent) evaluation based on 
individual unemployability due to service-connected 
disabilities from March 16, 1993, a period of time less than 
10 years from his death in April 2002.  Prior to March 16, 
1993, his combined service-connected disability rating was 70 
percent from that date and 60 percent from February 1, 1993.  
He thus did not meet the statutory duration requirements for 
a total disability rating at the time of death in April 2002.

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for CUE in a previous decision.  The 
appellant has alleged that a rating decision in January 1982, 
which did not grant the veteran entitlement to TDIU, and a 
rating decision in August 1993, which did not grant an 
effective date earlier than March 16, 1993, for the grant of 
TDIU, involved CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  
 
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.
 
The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:
 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.
 
Id. 
 
In this case, for the reasons stated below, the Board finds 
that the appellant has not raised a valid claim of CUE in the 
January 1982 and August 1993 June 1977 RO decisions because 
her claims of CUE amount to no more than a disagreement with 
the RO's evaluation of the evidence then of record under 
governing laws and regulations.  

The record reveals that, in June 1981, the veteran filed a 
claim for an increased rating for "my service connected 
leg", and he indicated that he was hospitalized at a VA 
Medical Center.  At that time, service connection was in 
effect for: severe impairment of the right knee, residual of 
a fracture of the right tibia and fibula, evaluated as 30 
percent disabling; severe injury to the right calf, Muscle 
Group XI, with history of a fracture of the os calcis, 
evaluated as 30 percent disabling; shortening of the right 
leg by one and 7/8ths inches, evaluated as 10 percent 
disabling; arthritic changes of the bilateral sacroiliac 
joints, evaluated as 10 percent disabling; and for a scar in 
the right renal region and for postoperative status, 
tonsillectomy, evaluated as non-compensably (zero percent) 
disabling.  

The veteran's combined service connected disability rating 
was 60 percent.  As the veteran's combined rating was 60 
percent, he did not meet the schedular standards for a grant 
of TDIU, see 38 C.F.R. § 4.16(a) (1982) (if there is one 
service connected disability, it shall be ratable at 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more), and so any claim that 
he was entitled to TDIU was a claim that he so entitled on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b) (1982).  That regulation provided that rating 
boards should submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a) and include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.

A VA hospital summary shows that, in June 1981, the veteran 
was treated for a right hip fracture after he fell 
approximately 15 feet from a gas truck.  When he filed a 
claim in June 1981 for an increased rating for a right leg 
disability, he was not service connected for residuals of a 
right hip fracture.

A rating decision in July 1981 denied entitlement to 
increased evaluations of the veteran's service connected 
disabilities of the right lower extremity on the basis that 
medical evidence did not show any increase in the severity of 
such disabilities.  Service connection for a right hip 
fracture was denied.

In December 1981, the veteran filed VA Form 21-527, Income - 
Net Worth and Employment Statement.  On that form, the 
veteran stated that he had been employed as a truck driver by 
an oil company and that he became totally disabled on June 1, 
1981.  He stated that he had not tried to find employment.  
The veteran's VA Form 21-527 was accepted as a claim of 
entitlement to TDIU.

The rating decision in January 1982, which denied entitlement 
to TDIU, noted that the VA hospital summary in June 1981 did 
not show any increase in severity of the veteran's service 
connected disabilities.

The appellant argues that the right hip fracture which the 
veteran sustained when he fell from a truck in June 1981 was 
related to his service connected right knee and leg 
disabilities.  It appears that the appellant is asserting 
that the right hip fracture was in some way secondary to the 
veteran's service connected disabilities of the right lower 
extremity.  However, when the veteran filed a claim for 
increase in June 1981, he did not identify secondary service 
connection for a right hip fracture as a benefit which he was 
seeking, see 38 C.F.R. § 3.155(a), and the report of VA 
hospitalization and treatment in June 1981 did not show 
treatment for his service connected disabilities, see 
38 C.F.R. § 3.157(b).  Therefore, in December 1981, when the 
veteran filed a claim for TDIU, there was no claim pending 
for secondary service connection for the right hip fracture.  
The rating decision in January 1982 denied entitlement to 
TDIU on the basis that there was no medical evidence showing 
an increase in severity of the veteran's service connected 
disabilities so as to render him unable to engage in 
substantially gainful employment.  That determination was, 
the Board finds, a reasonable exercise of adjudicatory 
judgment in view of the fact that the record did not contain 
any medical finding or opinion that the veteran's service 
connected disabilities precluded employment. 

The appellant's argument that the January 1982 rating 
decision involved CUE in effect amounts to no more than a 
disagreement with how the RO weighed the evidence of record 
against the legal criteria for entitlement to TDIU.  The 
Court has long held that allegations that previous 
adjudications improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE.  See 
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 
6 Vet. App. 242, 246 (1994).  The Board has found no error of 
fact or of application of law or regulation in the 
determination made in the January 1982 rating decision and 
thus finds no "undebatable" error: no error, which had it 
not been made in January 1982, would have manifestly changed 
the outcome of the January 1982 rating decision.  In sum, the 
RO's action in denying entitlement to TDIU in January 1982 
and not referring a claim for TDIU on an extraschedular basis 
to the Director, Compensation and Pension Service, was not 
undebatably erroneous.  There is thus no basis to find that 
the January 1982 rating decision involved CUE.

A rating decision in August 1993 granted entitlement to TDIU 
effective March 16, 1993, the date of claim.  The appellant 
argues that the August 1993 rating decision involved CUE by 
not properly applying 38 C.F.R. § 3.400(o)(2), which provides 
that the effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

Based primarily on the report of a VA examination in June 
1993, the RO found in August 1993 that the veteran's service 
connected disability of the sacroiliac joints and his leg 
length shortening of the right leg had increased in severity.  
Increased ratings for those service connected disabilities 
were granted, and the veteran's combined service connected 
disability evaluation was then 70 percent from March 16, 
1993, the date of claim.  The August 1993 rating decision 
granted entitlement to TDIU under the schedular standards of 
38 C.F.R. § 4.16(a) effective the date of claim.  At the time 
of the August 1993 rating decision, the record did not 
contain a finding or an opinion by a physician or by a 
vocational expert that the veteran's service connected 
disabilities precluded him from engaging in substantially 
gainful employment prior to March 16, 1993.  In connection 
with his March 1993 claim for TDIU, the veteran continued to 
insist that he had been unable to work since he sustained a 
right hip fracture in June 1981, but service connection was 
not in effect for any disability of the right hip.  
Significantly, the record in August 1993 did not contain any 
competent medical evidence or other credible evidence showing 
that service connected disabilities had increased in severity 
prior to March 16, 1993, so as to preclude substantially 
gainful employment or that the veteran filed a claim for TDIU 
within a year of the date on which such increase in service 
connected disability had occurred prior to March 16, 1993.  
The Board finds, therefore, that the assignment of March 16, 
1993, the date of claim, as the effective date for the grant 
of TDIU was proper and did not involve CUE.  See 38 C.F.R. 
§ 3.400(o)(2) (2004).   

The Board concludes that the requirement of 38 U.S.C.A. 
§ 1318 that the veteran be in receipt of compensation at the 
100 percent rate due to service-connected disability for a 
period of 10 or more years prior to his death in April 2002, 
or, would have been but for CUE in a prior decision, has not 
been met.  


ORDER

Rating decisions in January 1982 and August 1993 not having 
involved CUE, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


